DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 04/06/2022 has been entered.  Claims 1-3, 5, and 6 are pending. Claims 1-3, 5, and 6 are currently rejected.
The rejection of claim 3 under 35 U.S.C. 112 have been withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0008228 A1) hereinafter “Lee”.
Regarding claim 1:
Lee discloses a user apparatus (e.g. Fig. 1A: 102a) comprising: 
a processing unit (Fig. 1B: 118) configured to determine a density with which a phase correction reference signal corresponding to a data channel including control information is arranged in a physical resource (Claim 11: line 4-10; Claim 18: line 1-3), and 
wherein the phase correction reference signal is arranged in a time domain based on a time domain threshold value (Para. [0163], “an OFDM symbol”) for determining a density in the time domain (Para. [0118], [0119]), a first offset value is added to the time domain threshold value (Para. [0163], additional OFDM symbols added), and a modulation and coding scheme (MCS) (Para. [0124], [0164], “MCS level”), and 
the phase correction reference signal is arranged in a frequency domain based on a freqhency domain threshold value (Para. [0163], “one subcarrier”) for determining a density in the frequency domain (Para. [0118], [0119]), a second offset value that is added to the threshold value (Para. [0163], additional subcarriers added), and a number of resource blocks in which the data channel is arranged (Para. [0163]-[0167], “scheduled uplink resources (e.g., PRBs)”); and
a transmission unit (Fig. 1B: 120) configured to transmit a radio signal including the physical resource, in which the phase correction reference signal with the determined density and the data channel including the control information are arranged, to a base station apparatus (Fig. 1A, 114a; Claim 11: line 11-12; Claim 19: line 1-3).
Regarding claim 2:
Lee further discloses the user apparatus according to claim 1, further comprising a reception unit (Fig. 1B, 120) configured to receive information for determining the density, with which the phase correction reference signal corresponding to the data channel including the control information is arranged in the physical resource, from the base station apparatus (Claims 11 and 18).
Regarding claim 3:
Lee further discloses the user apparatus according to claim 2, wherein the information for determining the density includes the time domain threshold value, the frequency domain threshold value, the first offset value, and the second offset value (Para. [0118], [0119, [0163]-[0167], See rejection of claim 1). 
	Regarding claim 5:
Lee further discloses the user apparatus according to claim 1, wherein the processing unit determines the density with which the corresponding phase correction reference signal is arranged in the physical resource using different first offset values or different second offset values depending on whether only control information is included in the data channel or control information and data are multiplexed in the data channel (Para. [0185], “A UCI may be transmitted on PUSCH with or without data”; [0188], [0189], “A PTRS pattern … maybe determined based on the number of REs required for a UCI transmission (Nre) … PTRS pattern may be determined based on the ratio between available REs for a PUSCH transmission (e.g., Npusch) and Nre”; different PTRS patterns are associated with different number of symbols and subcarriers in time and frequency domains as discussed above).
Regarding claim 6:
Claim 6 is directed to a base station and features similar to those already discussed in the rejections of claims 1 and 2.  Relevant portions of reference cited and rationales set forth in the rejections of claims 1 and 2 are also applicable.

Response to Arguments
Rejection under 35 U.S.C. 102
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of the new ground of rejection presented in the current Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465